IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,181



                       EX PARTE MICHAEL BELTRAN, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 27,599 IN THE 3RD DISTRICT COURT
                         FROM ANDERSON COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated assault

on a public servant and sentenced to life imprisonment. The Twelfth Court of Appeals affirmed his

conviction. Beltran v. State, No. 12-06-00390-CR (Tex. App.–Tyler, November 30, 2007, pet.

dism’d).

        Applicant contends that retained appellate counsel failed to timely file a petition for

discretionary review. Appellate counsel filed an affidavit conceding that he had miscalculated the
                                                                                                     2

deadline for filing a petition for discretionary review. Based on his affidavit, we find that Applicant

is entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment

of the Twelfth Court of Appeals in Cause No. 12-06-00390-CR that affirmed his conviction in Case

No. 27,599 from the 3rd Judicial District Court of Anderson County. Applicant shall file his petition

for discretionary review with the Twelfth Court of Appeals within 30 days of the date on which this

Court’s mandate issues.



Delivered: July 1, 2009
Do not publish